United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 21, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-31093
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MAURO ALEJANDRO HARO-TORRES, also known as Julian Montez,
also known as Jose Rivera-Garcia, also known as Luis Rojo
Lopez, also known as Mario Flores, also known as Julian
Montez Villegas, also known as Luis Fojo Lopez, also known
as Luis Rojo, also known as Mario Lopez-Gomez, also known as
Julian Montes-Villegas, also known as Julian Montes
Villehas, also known as Jullan Montez Villegas, also known
as Mauro Alejandr Torez, also known as Mario Gomez-Lopez,
also known as Fernando Medivil Zavala, also known as Juli
Villegas, also known as Julian Motes-Villegas,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                     USDC No. 2:06-CR-131-ALL
                       --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Mauro

Alejandro Haro-Torres has moved for leave to withdraw and has

filed a brief in accordance with Anders v. California, 386 U.S.

738 (1967).    Haro-Torres has not filed a response.    Our


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-31093
                               -2-

independent review of the record and counsel’s brief discloses no

nonfrivolous issue for appeal.   Accordingly, counsel’s motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.   See 5TH

CIR. R. 42.2.